Exhibit 99.1 LIVEREEL MEDIA CORPORATION Condensed Interim Consolidated Financial Statements For the Three and Six Months Ended December 31, 2014 and 2013 (Unaudited) (Expressed in Canadian Dollars) INDEX Page Notice to Reader issued by Management 1 Condensed Unaudited Interim Consolidated Statements of Financial Position 2 Condensed Unaudited Interim Consolidated Statements of Operations and Comprehensive Loss 3 Condensed Unaudited Interim Consolidated Statements of Cash Flows 4 Condensed Unaudited Interim Consolidated Statements of Changes in Equity 5 Condensed Notes to the Unaudited Interim Consolidated Financial Statements 6 - 13 LiveReel Media Corporation Notice to Reader of the Condensed Unaudited Interim Consolidated Financial Statements The accompanying condensed unaudited interim consolidated financial statements of LiveReel Media Corporation for the three and six months ended December 31, 2014 have been prepared in accordance with International Financial Reporting Standards, consistently applied. The accompanying condensed unaudited interim financial statements have been prepared by and are the responsibility of the Company's management. The Company's independent auditor has not performed a review of the condensed unaudited interim consolidated financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of condensed interim consolidated financial statements by an entity's auditor. February 25, 2015 -1 - LiveReel Media Corporation Consolidated Statements of Financial Position (Expressed in Canadian Dollars) As at Note December 31, June 30, Assets Current Assets Cash $ $ Total Assets Liabilities Current Liabilities Accounts payable and accrued liabilities 6 $ $ Due to related party 10 Short-term loans payable 7 Total Liabilities Shareholders' Deficiency Capital stock 8 Contributed surplus Equity component of debt - - Accumulated deficit ) ) Total Shareholders' Deficiency ) ) Total Liabilities and Shareholders' Deficiency $ $ Going Concern (Note 1) Related Party Transactions (Note 10) Approved by the Board”Henry Kneis”Director”Michael Wekerle” Director (signed)(signed) The accompanying notes form an integral part of these consolidated financial statements. - 2 - LiveReel Media Corporation Consolidated Statements of Operations and Comprehensive Loss (Expressed in Canadian Dollars) Note Three Months Ended December 31, 2014 Six Months Ended December 31, 2014 Three Months Ended December 31, 2013 Six Months Ended December 31, 2013 Revenue $ - $ - $ - $ - Expenses Professional fees Shareholders information Office and general - - Financing costs 10 Bank charges and interest 90 Foreign exchange (gain) loss (9 ) ) (9 ) (4 ) Net loss and comprehensive loss $ ) $ ) $ ) $ ) Net loss per share – basic and diluted 9 $ ) $ ) $ ) $ ) Weighted average number of shares outstanding The accompanying notes form an integral part of these consolidated financial statements. - 3 - LiveReel Media Corporation Consolidated Statements of Cash Flows (Expressed in Canadian Dollars) Note Three Months Ended December 31, 2014 Six Months Ended December 31, 2014 Three Months Ended December 31, 2013 Six Months Ended December 31, 2013 Cash flows from operating activities Net loss for the period $ ) $ ) $ ) $ ) Adjustment for non-cash items: Accrued interest Changes in working capital items: Accounts payable and accrued liabilities ) Cash flows from financing activities Due to related parties Increase (decrease) in cash ) ) ) Cash, beginning of period 20 Cash, end of period $ The accompanying notes form an integral part of these consolidated financial statements. - 4 - LiveReel Media Corporation Consolidated Statements of Changes in Equity (Expressed in Canadian Dollars) For the six months ended December 31, 2014, and 2013 Number of Shares Share Capital Contributed Surplus Equity Component of Debt Accumulated Deficit Shareholders' Deficiency Balance, July 1, $ ) $ ) Net loss for the period - ) ) Balance, December 31, $ ) $ ) Number of Shares Share Capital Contributed Surplus Equity Component of Debt Accumulated Deficit Shareholders' Deficiency Balance, July 1, $ $ $ - $ ) $ ) Net loss for the period - ) ) Balance, December 31, $ $ $ - $ ) $ ) The accompanying notes form an integral part of these consolidated financial statements. - 5 - LiveReel Media Corporation Condensed Notes to the Unaudited Interim Consolidated Financial Statements (Expressed in Canadian Dollars) December 31, 2014 and 2013 1. NATURE OF OPERATIONS AND GOING CONCERN LiveReel Media Corporation (the "Company") is an entertainment company focused on the identification and evaluation of other assets or businesses for purchase, both within and outside of the film industry. The Company's registered office is 130 Adelaide Street West, Suite 1010, Toronto, ON, M5H 3P5. Management has prepared these consolidated financial statements in accordance with International Financial Reporting Standards applicable to a going concern, which contemplates that assets will be realized and liabilities discharged in the normal course of business as they come due. The Company has accumulated significant losses since its inception. To this point, all operational activities and overhead costs have been funded through equity and debt issuances. These conditions indicate that there could be a substantial doubt about the Company's ability to continue as a going concern for a reasonable period of time. The Company has incurred a net loss of $22,610 during the three month period ended December 31, 2014, has a working capital deficit of approximately $413,093 and an accumulated deficit of $8.7 million. The Company's ability to continue as a going concern is dependent upon its ability to access sufficient capital until it has profitable operations. The Company continues to receive funding from its largest shareholder (see Note 10) to assist with the Company's working capital requirements. These financial statements do not reflect the adjustments to the carrying values of assets and liabilities and the reported expenses and balance sheet classifications that would be necessary if the Company was unable to realize its assets and settle its liabilities as a going concern in the normal course of operations. Such adjustments could be material. Currently, the Company is focused on preserving its cash by minimizing operating expenses, and looking to investment opportunities both within and outside of the film industry. It will continue to look to its largest shareholder for continued financial support if necessary. 2. SIGNIFICANT ACCOUNTING POLICIES (a) Statement of Compliance These consolidated interim financial statements are unaudited and have been prepared in accordance with IAS 34 "Interim Financial reporting" ("IAS 34") using accounting policies in conformity with International Financial Reporting Standards ("IFRS") issued by the International Accounting Standards Board ("IASB") and Interpretations of the International Financial Reporting Interpretations Committee ("IFIRC"). The consolidated financial statements were approved by the Company's board of directors and authorized for issue on February 25, 2015. (b) Basis of Presentation These consolidated financial statements have been prepared on the historical cost basis. Historical cost is based on the fair value of the consideration given in exchange for assets. - 6 - LiveReel Media Corporation Condensed Notes to the Unaudited Interim Consolidated Financial Statements (Expressed in Canadian Dollars) December 31, 2014 and 2013 2. SIGNIFICANT ACCOUNTING POLICIES (continued) (c) Consolidation The consolidated financial statements include the accounts of the Company and its wholly owned subsidiary – LiveReel Productions Corporation ("LRPC"). The subsidiary changed its name from Noble House Film & Television Inc. to LiveReel Productions Corporation effective August 10, 2006. LRPC holds titles to the film properties and distribution rights acquired and is in the business of licensing, developing, producing and distributing films and television programs. All intercompany balances and transactions have been eliminated on consolidation. (d) Functional and Presentation Currency These consolidated financial statements have been prepared in Canadian dollars, which is the Company's functional and presentation currency. (e) Financial instruments Financial assets: All financial assets are recognized and derecognized on the trade date where the purchase or sale of a financial asset is under contract whose terms require delivery of the financial asset within the time frame established by the market concerned, and are initially measured at fair value, plus transaction costs, except for those financial assets classified at fair value through profit or loss which are initially measured at fair value. Financial assets are classified into the following categories: financial assets 'at fair value through profit or loss' ("FVTPL"), 'held-to-maturity investments', 'available-for-sale' financial assets and 'loans and receivables'. The classification depends on the nature and purpose of the financial assets and is determined at the time of initial recognition. Financial liabilities: Financial liabilities are classified as either financial liabilities 'at FVTPL' or 'other financial liabilities'. Other financial liabilities including borrowings are initially measured at fair value, net of transaction costs. Other financial liabilities are subsequently measured at amortized cost using the effective interest method, with interest recognized on an effective yield basis. The effective interest method is a method of calculating the amortized cost of a financial liability and of allocating interest costs over the relevant period. The effective interest rate is the rate that exactly discounts estimated future cash payments through the expected life of the financial liability or (where appropriate) to the net carrying amount on initial recognition. - 7 - LiveReel Media Corporation Condensed Notes to the Unaudited Interim Consolidated Financial Statements (Expressed in Canadian Dollars) December 31, 2014 and 2013 2. SIGNIFICANT ACCOUNTING POLICIES (continued) (e) Financial instruments (continued) De-recognition of financial liabilities: The Company derecognizes financial liabilities when the obligations are discharged, cancelled or expire. The Company’s financial instruments consist of the following: Financial assets: Classification: Cash FVTPL Other assets Other financial assets Financial liabilities: Classification: Amounts payable and accrued liabilities Other financial liabilities Due to related party Other financial liabilities Short-term loans payable Other financial liabilities Fair value estimates are made at a specific point in time, based on relevant market information and information about the financial instruments. These estimates are subjective in nature and involve uncertainties and matters of significant judgment. Change in assumptions could significantly affect the estimates. The Company provides disclosure of the three-level hierarchy that reflects the significance of the inputs used in making the fair value measurements. Fair value of financial assets and financial liabilities included in Level 1 are determined by reference to quoted prices in active markets for identical assets and liabilities. Financial assets and financial liabilities in Level 2 include valuations using inputs based on observable market data, either directly or indirectly, other than the quoted prices. Level 3 valuations are based on inputs that are not based on observable market data. Impairment of financial assets: Financial assets are assessed for indicators of impairment at the end of each reporting period.Financial assets are impaired when there is objective evidence that, as a result of one or more events that occurred after the initial recognition of the financial assets, the estimated future cash flows of the investments have been negatively impacted. Evidence of impairment could include: significant financial difficulty of the issuer or the counterparty; or default or delinquency in interest or principal payments; or the likelihood that the borrower will enter bankruptcy or financial reorganization. The carrying amount of financial assets is reduced by any impairment loss directly for all financial assets with the exception of amounts receivable, where the carrying value is reduced through the use of an allowance account. When an amounts receivable is considered uncollectible, it is written off against the allowance account. Subsequent recoveries of amounts previously written off are credited against the allowance account. Changes in the carrying amount of the allowance account are recognized in profit or loss. If, in a subsequent period, the amount of the impairment loss decreases and the decrease can be related objectively to an event occurring after the impairment was recognized, the previously recognized impairment loss is reversed through profit or loss to the extent that the carrying amount of the investment at the date the impairment is reversed does not exceed what the amortized cost would have been had the impairment not been recognized. - 8 - LiveReel Media Corporation Condensed Notes to the Unaudited Interim Consolidated Financial Statements (Expressed in Canadian Dollars) December 31, 2014 and 2013 2. SIGNIFICANT ACCOUNTING POLICIES (continued) (f) Loss Per Share Basic loss per share is calculated by dividing net loss (the numerator) by the weighted average number of common shares outstanding (the denominator) during the period. Diluted loss per share reflects the dilution that would occur if outstanding stock options and share purchase warrants, if any, were exercised or converted into common shares using the treasury stock method and are calculated by dividing net loss applicable to common shares by the sum of the weighted average number of common shares outstanding and all additional common shares that would have been outstanding if potentially dilutive common shares had been issued. (g) Income taxes Income tax expense comprises current and deferred tax. Income tax expense is recognized in profit or loss except to the extent that it relates to items recognized in equity, in which case it is recognized in equity. Current income tax is the expected tax payable on the taxable income for the year, using tax rates enacted or substantively enacted at the reporting date, and any adjustments to tax payable in respect of previous years. Deferred tax liabilities or assets are recognized using the balance sheet method, providing for temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and amounts used for taxation purposes. Deferred tax is not recognized on the initial recognition of assets or liabilities in a transaction that is not a business combination. In addition, deferred tax is not recognized for taxable temporary differences arising on the initial recognition of goodwill. Deferred tax is measured at the tax rates that are expected to be applied to temporary differences when they reverse, based on the laws that have been enacted or substantively enacted by the reporting date. Deferred tax assets and liabilities are offset if there is a legally enforceable right to offset, and they relate to income taxes levied by the same tax authority on the same taxable entity, or on different tax entities, but they intend to settle current tax liabilities and assets on a net basis or their tax assets and liabilities will be realized simultaneously. A deferred tax asset is recognized to the extent that it is probable that future taxable profits will be available against which the temporary difference can be utilized. Deferred tax assets are reviewed at each reporting date and are reduced to the extent that it is no longer probable that the related tax benefit will be realized. - 9 - LiveReel Media Corporation Condensed Notes to the Unaudited Interim Consolidated Financial Statements (Expressed in Canadian Dollars) December 31, 2014 and 2013 2. SIGNIFICANT ACCOUNTING POLICIES (continued) (h)
